Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
The restriction requirement of December 27, 2021 is hereby withdrawn.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Lomprey on March 4, 2022.

The application has been amended as follows: 
 
Change the dependency of claim 22 from claim “1” to claim “19”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed catalyst composition and method for the production thereof.  The prior art fails to teach or suggest a catalyst comprising an alumina carrier material impregnated with at least three specific metals selected from within several active groups.  The prior art fails to specify that the catalyst has the precise pore volumes as claimed wherein the catalyst has a first specified pore volume for pores having diameters within 12 and 16 nm and  a second specified pore volume for pores .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Among the closest references of record are US 2017/0165639, which discloses an alumina-supported HDS catalyst with the same metals employed as claimed in the instant application.  However, although the alumina appears to have some bimodality, it does not appear to require the substantial levels of pore volume controlled in the ranges of 2-12nm and 12-16nm as claimed herein.
US 8,206,575 discloses a composition described as an HDS catalyst with porosity characteristics very similar to those set forth in the instant application.  However, these characteristics were measure on the bulk, i.e. unsupported, multi-metallic catalyst.  The reference indicates that this could be placed on alumina, but clearly that would immediately change the morphology and structure desired by the reference catalyst and alter the controlled porosity achieved by the bulk HDS catalyst alone.

US 5,827,421 discloses a catalyst having a specific organization of porosity, but it is not apparent that the ranges specifically claimed herein can be met, as at least 27% of the pores are very large, and the remainder are only indicated as +/-2.5 up to 25nm with no specific bimodality suggested in the claimed ranges.US 3,900,427 discloses a hydroprocessing catalyst comprising metals such as those claimed herein on an alumina support.  Although there is considerable porosity in the 3-8 nm range, there is no report in a 12-16 nm range to suggest that claimed herein.
US 6,200,927 discloses a catalyst having a bimodal porosity in the mesopore range.  However, their ranges are from preferable 2-4 nm and from 5-16 nanometers.  As a result, there is no measure presented in the 4-12 nm range and the volume of each section is not reported by the reference.
US 2015/0321177 discloses a similar alumina DHS catalyst comprising Group VIIIB and Group VIB metals.  There are variable reports with respect to the pore volumes, and it appears that the total pore volumes are considerably lower than those claimed herein and at best, the sum of all porosity from 5-25 nm amounts to approximately 0.25, which is far less than the sum achieved with the lowest volumes of the porosities of the instant claims are compared.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732